Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-18-00500-CV

                                           Matthew HOKE,
                                              Appellant

                                                   v.

                                             Abbie HOKE,
                                               Appellee

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-CI-17328
                           Honorable Solomon Casseb, III, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 27, 2019

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that the parties have

reached an agreement that resolves this dispute. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.1(a)(1); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180,

181 (Tex. App.—San Antonio 2001, no pet.).

                                                    PER CURIAM